718 S.E.2d 390 (2011)
Michael R. LEE, Husband; Matthew R. Lee, Adult Child; and Melinda R. Lee, Adult Child, of Mary Ann Lee, Deceased Employee
v.
CITY CAB OF TARBORO, Employer,
Travelers Insurance Company, Carrier.
No. 308P11.
Supreme Court of North Carolina.
November 9, 2011.
J.D. Prather, Somerset, for Lee, Michael R., et al.
J. Michael Ricci, Raleigh, for City Cab of Tarboro, et al.

ORDER
Upon consideration of the petition filed on the 22nd of July 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."